

116 HR 8708 IH: American Families United Act
U.S. House of Representatives
2020-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8708IN THE HOUSE OF REPRESENTATIVESOctober 30, 2020Ms. Escobar (for herself, Mr. Woodall, and Mr. Soto) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to promote family unity, and for other purposes.1.Short titleThis Act may be cited as the American Families United Act.2.FindingsCongress finds the following:(1)The rights and interests of U.S. citizens should be protected by our Nation’s immigration laws.(2)It is the intent of Congress to provide the Attorney General and Secretary of Homeland Security with the limited ability to exercise their discretion in favor of the spouses, children, and parents of American citizens in immigration proceedings, on a case-by-case basis, to ensure fairness and prevent hardships associated with family separation.3.Rule of constructionNothing in this Act shall be construed to provide the Attorney General or the Secretary of Homeland Security with the ability to exercise the discretionary authority provided in this Act, except on a case-by-case basis.4Definition of conviction(1)In generalSection 101(a)(48) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(48)) is amended by striking subparagraphs (A) and (B) and inserting the following:(A)The term conviction means, with respect to an alien, a final, formal judgment of guilt entered by a court. A State or Federal court adjudication or judgment of guilt that has been withheld, deferred, expunged, annulled, invalidated, or vacated; an order of probation without entry of judgment; or any similar disposition under State or Federal law shall not be considered a conviction for purposes of the immigration laws.(B)A pardon entered by a State or Federal authority shall render the underlying conviction null and void for purposes of the immigration laws.(C)Any reference to a term of imprisonment or sentence with respect to an offense is deemed to include only the actual period of incarceration or confinement ordered by a court of law. The suspension of the imposition or execution of a term of imprisonment or sentence in whole or in part shall not be included as a part of the sentence for purposes of the immigration laws..(2)Effective date and applicationThe amendments made by paragraph (1) shall take effect on the date of the enactment of this Act and shall apply to convictions and sentences entered before, on, or after the date of the enactment of this Act.5.Discretionary authority with respect to removal, deportation, ineligibility or inadmissibility of citizen family members(a)Applications for relief from removalSection 240(c)(4) of the Immigration and Nationality Act (8 U.S.C. 1229a(c)(4)) is amended by adding at the end the following:(D)Judicial discretion(i)In generalIn the case of an alien subject to removal, deportation, or exclusion proceedings, the Attorney General may, for reasons described in clause (ii)—(I)decline to order such alien removed, deported, or excluded from the United States;(II)terminate such removal, deportation, or exclusion proceedings; and(III)grant such alien permission to reapply for admission to the United States or any other application for relief from removal.(ii)Limitation on discretionThe Attorney General may exercise the discretion described in clause (i)—(I)for humanitarian purposes; or(II)to preserve family unity in the United States if the alien is—(aa)the spouse of a United States citizen; or(bb)the parent of a United States citizen child and such child’s other parent is a United States citizen or was a United States citizen at the time of such other parent’s death.(iii)ExclusionsThis subparagraph shall not apply to an alien whom the Attorney General determines—(I)is inadmissible or deportable under—(aa)subparagraph (B), (C), (D)(ii), (E), (H), or (I) of section 212(a)(2);(bb)section 212(a)(3);(cc)subparagraph (A), (C), or (D) of section 212(a)(10); or(dd)paragraph (2)(A)(ii), (2)(A)(v), (2)(F), (4), or (6) of section 237(a); or(II)has—(aa)been convicted of conduct described in paragraph (8), (11), or (12) of section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102); or(bb)a felony conviction described in section 101(a)(43) that would have been classified as an aggravated felony at the time of conviction..(b)Secretary’s discretionSection 212 of the Immigration and Nationality Act (8 U.S.C. 1182) is amended—(1)by redesignating the second subsection (t) as subsection (u); and(2)by adding at the end the following:(v)Secretary’s discretion(1)In generalIn the case of an alien who is inadmissible under subsection (a), deportable under section 237, or ineligible for any immigration benefit or relief under the immigration laws, the Secretary of Homeland Security may, for reasons described in paragraph (2)—(A)and subject to paragraph (3), waive one or more grounds of inadmissibility or deportability;(B)decline to issue a notice to appear requiring such an alien to appear in a removal proceeding;(C)decline to reinstate an order of removal under section 241(a)(5); and(D)grant such an alien permission to reapply for admission to the United States or any other application for immigration benefits.(2)Limitation on discretionThe Secretary of Homeland Security may exercise the discretion described in clause (i)—(A)for humanitarian purposes; or(B)to preserve family unity in the United States if the alien is—(i)the spouse of a United States citizen; or(ii)the parent of a United States citizen child and such child’s other parent is a United States citizen or was a United States citizen at the time of such other parent’s death.(3)This subsection shall not apply to an alien whom the Secretary determines—(A)is inadmissible or deportable under—(i)subparagraph (B), (C), (D)(ii), (E), (H), or (I) of subsection (a)(2);(ii)subsection (a)(3);(iii)subparagraph (A), (C), or (D) of subsection (a)(10); or(iv)paragraph (2)(A)(ii), (2)(A)(v), (2)(F), or (6) of section 237(a); or(B)has—(i)been convicted of conduct described in paragraph (8), (11), or (12) of section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102); or(ii)a felony conviction described in section 101(a)(43) that would have been classified as an aggravated felony at the time of conviction;.